     Case: 1:19-cv-06921 Document #: 42 Filed: 07/23/20 Page 1 of 2 PageID #:216




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

YVONNE WALKER,

Plaintiff,                                            Case No 1:19-cv-06921

        v.                                            Honorable Judge Virginia M. Kendall

WESTLAKE FINANCIAL SERVICES,
LLC,

Defendant.

                                  NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that YVONNE WALKER, (“Plaintiff”), hereby notifies the

Court that the Plaintiff and Defendant, have settled all claims between them in this matter and

are in the process of completing the final closing documents and filing the dismissal. The Parties

anticipate this process to take no more than 60 days and request that the Court retain jurisdiction

for any matters related to completing and/or enforcing the settlement. The Parties propose to file

a stipulated dismissal with prejudice within 60 days of submission of this Notice of Settlement

and pray the Court to stay all proceedings until that time.

Respectfully submitted this 23rd day of July 2020.

                                                              Respectfully submitted,

                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Avenue, Suite 200
                                                              Lombard, IL 60148
                                                              (630) 575-8181
                                                              nvolheim@sulaimanlaw.com
                                                              Attorney for Plaintiff




                                                 1
    Case: 1:19-cv-06921 Document #: 42 Filed: 07/23/20 Page 2 of 2 PageID #:217




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim




                                                  2
